EXHIBIT 10.1

 

FIRST AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of November 8, 2017, by and between Hilltop Holdings Inc.
(“Company”), on behalf of itself and all of its subsidiaries (collectively,
“Employer”), and Todd L. Salmans (“Executive”).  Each initially capitalized term
used, but not otherwise defined herein, shall have the meanings assigned to it
in the Employment Agreement (hereinafter defined).

 

RECITALS:

 

WHEREAS, Company and Executive are parties to that certain Employment Agreement,
dated as of December 4, 2014 (the “Employment Agreement”); and

 

WHEREAS, Company and Executive desire to amend the Employment Agreement to the
extent provided in this Amendment.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1.                                      Amendment to the Employment Agreement. 
Section 4 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

 

“4.                                                        Term of Agreement. 
This Agreement shall become effective and binding immediately upon its execution
and shall remain in effect until December 31, 2019 (the “Term Date”).  Unless
Employer and Executive agree in writing to extend the term of this Agreement at
any time on or before the Term Date, this Agreement shall expire on the Term
Date.”

 

2.                                      Miscellaneous.

 

(a)                                 Effect of Amendment.  Each of Company and
Executive hereby agree and acknowledge that, except as expressly provided in
this Amendment, the Employment Agreement remains in full force and effect and
has not been modified or amended in any respect, it being the intention of each
of Company and Executive that this Amendment and the Employment Agreement be
read, construed and interpreted as one and the same instrument.  To the extent
that any conflict exists between this Amendment and the Employment Agreement,
the terms of this Amendment shall control and govern.

 

(b)                                 Counterparts.  This Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same
instrument.  For purposes of determining whether a party has signed this
Amendment or any document contemplated hereby or any amendment or waiver hereof,
only a handwritten original signature on a paper document or a facsimile or
portable document format (pdf) copy of such a handwritten original signature
shall constitute a signature, notwithstanding any law relating to or enabling
the creation, execution or delivery of any contract or signature by electronic
means.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of Company and Executive has executed this Amendment as
of the day and year first above written.

 

COMPANY:

 

EXECUTIVE:

 

 

 

Hilltop Holdings Inc.

 

 

 

 

 

 

 

 

 

By:

/s/ ALAN B. WHITE

 

/s/ TODD L. SALMANS

Name:

Alan B. White

 

Name: Todd L. Salmans

Title:

Co-Chief Executive Officer

 

 

 

2

--------------------------------------------------------------------------------